DETAILED ACTION
This action is responsive to the Application filed 10/14/2020.
Accordingly, claims 1-20 are submitted for prosecution on merits.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Bryner et al, USPubN: 2020/0254615 (herein Bryner) in view of Thomsen et al, USPubN: 2020/0265329 (herein Thomsen), Zhang et al, CN 106251420, “Power Device Inspection System” (translation), 7-20-2018, 8 pgs (herein Zhang), and Kruglick, USPubN: 2012/0082027 (herein Kruglick)
	As per claim 1, Bryner discloses a method comprising: 
receiving data characterizing an inspection plan (inspection plan – para 0356; Fig. 46) associated with inspection of one or more devices (tube or pipe – para 0284, 0286; inspection surface, pipes 502, cleaning device, sprayer, scrubber, scraper, marking device … gouge, weld line – para 0287-0288; wall, pipes – para 0286) in an inspection site (para 0258) by an inspection device (para 0234-0236), wherein a first step of the inspection includes a first set of operating parameters (e.g. inspection parameters, spacing, sizes, dimensions, wheel sizes, clearance requirements – para 0277; down force, magnet strength biasing, cross-sectional area, offset distance, couplant chamber exit – para 0270 ) of the inspection device associated with one or more devices (surface, ramp, sled – para 0258; enclosure, pipes – para 0277; sled, couplant chamber, cone, gate valvie, iris actuator – para 0270) and a first set of constraints (e.g. resolution value, condition value constraint value, range, resolution, compatibility  -  para 0943; requirements for the inspection robot – para 0277) associated with one or more inspection criteria (see constraints from above; condition value pass/fail criteria – para 0941) at the first node(inspection surface – para 0942)  by the inspection device (para 0942; Fig. 204); 
generating a first control signal configured to instruct (controller 802 … command … outer layer … for inspection surface – para 0277; Fig. 8; execute operations of the controller 802 – para 0289) the inspection device to inspect the first device (see wall, pipe, tube, valve actuator, sled, chamber, cone, ramp, enclosure from above) of the one or more devices (see para 0277, 0270 from above), wherein the first control signal is based on one or more of the first set of operating parameters ( see above) and a user input (user inspection request value – para 0941; para 0293; para 0935; Fig. 203; focus value – para 0989; Fig. 207); 
receiving data characterizing the inspection measurement (sensor … measuring characteristics … thickness of the surface, ultrasound measurments, gas leaks, air quality, electro-magnetic interference, reflectance, status of coatings, thickness values, wear patterns – para 0234) of the first device (see above) by the inspection device (see above); and 
determining, by a first analytical model (e.g. model 4104 – para 0297-0299, 0550-0553; based on a model – para 0808, 0820, 0836), one or more characteristics (provides the inspection value … to a model – para 0735, determining values, based on a model – para 0756, 0781;  analysis based on multiple measurements over the same location, ultra-sonic and conductivity measurements – para 0308; an analysis of the ultra-sonic data and knowledge of the thickness … inspection surface – para 0353; peak analysis - Fig. 40-44; para 0355; sensor calibration values, wall thickness, delay line values, actuator positions, down force, couplant presssure, sled positions…statistical analysis, scoring value – para 1018) of the received data characterizing the inspection measurement of the first device (see wall, pipe, tube, valve actuator, sled, chamber, cone, ramp, enclosure from above),.
A) Bryner does not explicitly disclose one or more inspection devices in an inspection site by the inspection device as 
inspection plan associated with inspection of one or more nodes (in an inspection site) by the inspection device.
Bryner discloses communication tether (Fig.49) from a robotic inspection device with networked or industrial plant elements or devices such as valve, pumps, couplant subjected to inspection from their respective site or locations using sensor for mesuring the inspection site for respective characteristics, postioning or payload (para 0660), where positioning information is communicated beteween the base station and the moving inspection robot via wireless transmission (para 0662-0663, para 0665-0666).  Hence, industrial devices within wireless network communication paradigm construed from a base controller as multitude of industrial elements within networked sites is recognized. 
Thomsen discloses model definitions for industrial application and assets, in terms of node hierarchy, each defined node thereof associated with an asset or an industrial device associated with the asset (para 0112), the industrial application and asset model being monitored and controlled by a BIDT capable applications (Fig. 17-19) equipped in interactive manipulation and definition by a user (para 0111), where user created nodes (Fig. 11-12) can be representing plant equipment (e.g. drives, motors, actuators), production lines and industrial assets such as controller, drives associated with each asset (para 0113), including defined model nodes expressing equipment, line, industrial interaction, each machine node of given stage subjected to monitoring for values (actuator, motor, pressures … using switches, telemetry, photo-sensors -para 0066; para 0114-0115); hence industrial plant or production stages observed as asset or equipment/plant nodes is recognized.
Zhang discloses a base station of a wireless network communicating with a central processor for detection of faulty power conditions or devices via use of an analysis module to correlate a degree of importance (see claim 1, pg. 7-8) with measured actual power data and fault information preacquired from storage (top, pg. 3) or pre-analyzed (middle pg. 4 to middle pg. 6) per effect of the base station uploading preliminary data to the central processor (pg. 2) where inspection location of each device in a power station listed on a inspection map along a inspection route planning (pg. 3) constitutes a node (bottom pg. 6) to inspect whereby monitored power data is transmitted via a mobile terminal back to the central processor (bottom pg. 3), the automatic monitoring including reconsidering of distance along the planned route passing from one node to a next node and continual reconfiguring so as to optimize the node-to-node distance routing (middle pg 6, top pg.7); hence target power devices/elements of a inspection routing or planning constituting nodes to inspect is recognized. 
 Kruglick also discloses a restoration platform analyzing operational information from nodes in a network (Fig. 2) to consider repair of potential trouble recognized from one or more inspected nodes (Fig. 3) from correlating dynamic condition with static condition data and determining repair packages (para 0045) or redistribution of optimum inspection conditions (para 0048), the repair infrastructure (para 0017) having algorithms determining what nodes to inspect and/or repair as part of the restoring functionality (para 0021) and including a inspection plan (para 0015, 0024) designating inspection nodes as well as inspection steps  (para 0018, 0033; selection of at least a portion … inspection nodes … intended to probe – para 0036), where the inspection plan and distribution of nodes therein may be altered (para 0036, 0048) based on determined optimum inspection conditions.  Hence, use of inspection plan being modifiable with inspection conditions determined from analyzing dynamic and inspected nodes state is recognized.
Therefore, based on the visualization of sites affording a user with interpreting a inspected value in Bryner (para 0989; Fig 169-0174) whereby to reconfigure a inspection paradigm, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the industrial components or devices targeted for inspection in Bryner’s system so that one or more industrial devices targeted for inspection would be designated with an inspection plan – as in Kruglick - and provided as one or more nodes (in an inspection site) by the inspection device, the inspection performed on the industrial nodes as per Thomsen’s nodes hierarchy, and inspected nodes in Zhang power inspection route planning; because
implementing a inspection route or planning with a interactive and visual capability by which a user can purvey a plan or construe industrial elements, devices or objects as a hierarchy of nodes presented for inspection or planning purposes, would not only facilitate reevaluation of the user for effect of weighting of importance of a node and functional implications associated with a fault, added with user possibility for modifying the node definition within the hierarchized expression of as an asset for monitoring, but would also afford a dynamic revision of a plan with direct effect of improving node route condition as well as adapting corrective measures or preventive actions on the equipment underlying the node as a industrial asset to repair or restore.
B) Nor does Bryner explicitly disclose
(i) wherein a first step of the inspection plan includes a first set of operating parameters of the inspection device associated with the inspection of a first node of the one or more nodes and a first set of constraints associated with one or more inspection criteria at the first node by the inspection device
(ii) wherein a next operation of the inspection device is based on correlation between the determined one or more characteristics of the received data with the first set of constraints
As for (i)
Bryner discloses (*) receipt of parameters (para 0270, 0277; size and shape – para 0253) associated with an object to inspect as well as constraints/requirement (para 0941, 0943; inspection resolution, minimum or maximum values – para 1063; maxium noise value – para 0948, 0951; range value, threshold value – para 0989) associated with how the inspection is to be based upon or a alarm be generated; hence establishing a criterion associated with inspecting a target node (refer to rationale A from above) according to a plan that comprise both operating parameters as part of structuring or describing node of a plan is recognized.
Zhang also discloses pre-analysis of static information (into a central processor) to be passed as part of an inspection planning, and using the pre-established fault index/state (bottom, pg. 5; middle pg. 6; fault code, fault time, equipment number, type, location – middle pg. 4) and map having routing location/parameters therein (middle pg. 5) to reconfigure node-to-node inspection route based on dynamic information obtained along the actual inspection path (middle pg. 4 to middle pg. 6) in correlation to importance of a correposnding fault index/state (pg 5 to pg .6); hence first step of including inspection parameter such as node location, fault importance with node identification is recognized. 
As for (ii)
Zhang discloses use of dynamic inspection route information, and inspected state along a inspection planning via a analyzer module that correlate weight or significance of received dynamic data with the intial set of constraints or data resulting from pre-analysis of fault store included with a inspection planning to adjust or update routing planning based on correlating a device with importance of its corresponding fault/index.
Kuglick discloses repair infrastructure equipped with interactive user in accordance to identification of repair packages and update of inspection conditions (Fig. 2-3), per effect of correlating node opertional state (Fig. 4) in reference to an inspection plan and initial setting state therein, the interactive interface allowing a user to modify or alter node distribution (para 0036, 0048) as initially planned
Therefore, based on update of a inspection map in response to information from inspected zones, state of inspected devices therein (para 0177-0180) in Bryner, where activation state value is modified as part of the inspection setting, including refinement of inspection setting by the user responsive to anomalies, invalide data, damage or resolution determination, higher or lower precision values (updating calibrations, repeating inspection operations to ensure … allowing corrections or updates to - para 1042), it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the post inspection analysis and user revising of inspection plan in Bryner so that 
a) updating a plan is based on initial setting (first step) of the inspection plan in terms of included first set of operating parameters (per  (*) from above or and pre-analytic fault/index per Zhang) for use by the inspection device associated with the inspection of a first node of the one or more nodes (refer to rationale A from above) and included first set of constraints (see (*)) associated with one or more inspection criteria at the first node by the inspection device, such that 
b) a next operation for configuring an inspection (by the inspection device) or a plan thereof is based on an analytic stage or interactive context performing or deriving correlation between the determined one or more characteristics of the received data – as per node operational state in Kuglick, and dynamic node location in Zhang) with the first set of constraints– as per (*), fault index and location mapping in Zhang, initial node distribution in Kuglick’s plan -  included with a initial inspection plan; because
 use of a post-inspection analysis or correlation software via a interactive user revising context or centralized analytic platform situated a communication paradigm as set forth in Bryner from above would not only be able to retrieve static information from backend data, establish historical data or design requirements thereof into a combination of initial set of parameters or constraints, to match, filter and consolidate them as pre-analyzed industrial data or requirements, filtered meta-information or or pre-mapped quantitative or qualitative reference relative to a particular inspection node or target object respective to a inspection site/location; but would also afford a post inspection gathering of dynamic information or actual measurement data from inspected insdustrial devices, objects or nodes to revisit type and characteristics and cause-to-effect implications of the dynamic data in direct correlation to the pre-established parameter and constraints in the initial plan, 
the correlating effect by the post-inspection stage to be either automated by an analytic tool that derives a mismatch between dynamic and static data, including effect of weighting or determining on presence of fault, malfunction, or interactively carried out via various user active participating efforts that dynamically evaluate or detect ill effects or potential conflicts from each inspection outcome in comparison to the preestablished parametric and functional requisites pre-ordained (for the inspection device as in Bryner) in correspondence with a inspection instance prepared with the initial plan, enabling thereby user-based effect to update the plan, optimize inspection path, and improve programmatic setting over inspection conditions as well as node distribution aspect thereof; e.g. to mitigate future conflicts existing between actual expectations of data and measurement obtained via the inspection device.
As per claim 2, Bryner discloses method of claim 1, wherein determining one or more characteristics includes 
identifying one or more of a site feature in the first node, a surrounding region (adjacent areas – para 1070; surface surrounding the obstacle – para 0966) associated with the first node, a machine part (tube or pipe – para 0284, 0286; inspection surface, pipes 502, cleaning device, sprayer, scrubber, scraper, marking device … gouge, weld line – para 0287-0288; wall, pipes – para 0286) of the inspection site where the first node is located, and image acquisition parameters (image - para 1070, 1085; image 16654 – Fig. 165) associated with the inspection measurement of the first node.
As per claim 3, Bryner does not explicitly disclose (method of claim 2), further comprising: 
determining a defect type associated with the identified site feature; 
comparing the determined defect type with a constraint defect type in the first set of constraints; and 
determining the next operation of the inspection device based on the comparison.
Bryner discloses using integrity test of surface on basis of mapping and profiles of parameters in presence with surface defects, using sensor provided measurements associated with the inspection (para 0234),the tested surface returning transduced signals from inspected pipes wall, cracks or wall defects pertinent to the inspected surface (para 0339; Fig. 39), the refining of inspection data effected with controller circuitry that determines consistency of an inspection value compared to expected values or relative to known fault conditions to validate the inspection data (para 1014; Fig. 218-0219), the values to be compared against by the validation including values set by the user (para 1015) or established fault code status recorded of an inspection operation associated with a inspection robot; where the refining of inspection data utilizes metadata corresponding to the sensors and fault description of physical components and devices (para 1018) as means for permitting determination of a problem – e.g. anomalies from detected mismatch between stored value and inspected value in accordance to collected data by a inspectyon robot -  the determination sometimes finding that the fault code indicator is invalid (para 1020) or else prompting alert notification (para 1026; Fig. 221) or configuring a sensor adjustment as a trailing operation to improve inspection operation (para 0329) in response to evaluating a lead inspection data; hence use of recorded fault type or values for correlation with collected dynamic values entails comparing the determined defect type with a constraint defect type as meta-description to the first set of constraints included with a initial plan (**), where next operation for the inspection being device being adjusted from findings by a refinement of inspection data or from lead inspection data is recognized.
Kuglick discloses a repair/restoration framework revising collected information from inspected nodes, with evaluation (Fig. 2-3) leading to consideration of repair packages or redistribution of optimum inspection conditions (para 0048) for the nodes, the consideration taken by the restoration/delivery framwork on basis of correlating node opertional state (Fig. 4) in accordance to an inspection plan and the initial setting state therein; hence next operation to be communicated to inspection device in terms of optimized redistribution of inspection conditions is recognized.
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement validation of inspection data in Bryner’s approach so that confirming of a fault at a inspection site by post-inspection analysis enables validation of a faulty value or defect in a measured site feature and determining a defect type associated with the identified site feature; the validation of a fault per effect of comparing the determined defect type with a constraint defect type in the first set of constraints as set forth above in (**); the validation leading to determining the next operation of the inspection device based on the comparison -as per the optimized redistribution of inspection conditions as in Kuglick; because
provision of a post-inspection validation or inspection result refinement as set forth above per effect of comparing a derived defect type or value from dynamic measurement or operational state with a counterpart pre-established from a initial set of reference values included with the inspection configuration would not only verify whether the identified defect is valid or authentic, whereby to effectively implememt the next operation for a inspection framework to perform such as initiating a alert or timely dispatch corrective actions directed at the very site where a faulty device or nodes is being located and affirmed for need of a repair or restoration, averting thereby possibility of pursuing implication caused by a fault that is not real; but would also permit the inspection controller upon validition of a inspection fault, to find a set of optimized inspection conditions and arrange redisposition of sensor means as part of improving a inspection configuration that would redistribute improved inspection directives– as in Kuglick -  to a inspection device in relation to the very site in which the fault is being confirmed as valid.
As per claim 4, Bryner discloses method of claim 3, further comprising: generating a notification (para 1022, 1026) including the determined next operation, wherein the notification includes one or more of an indication that the inspection of the first node is successfully completed (payload arrangements, the tracking surface positions, position of the inspection … reckoning, encoders … allows for assurance that the inspection is inspired … according to a plan … without excessive repetition of movement – para 1112; assurance that a configuration will … perform a successful inspection operatioin – para 0932)  or repeating inspection (repeated iteratively – para 0269; configurationa and area distribution .. allowing for repeated measurements – para 0313; first inspection run must be repeated – para 0327) of the first node, and an inspection summary, the inspection summary comprising one or more of the determined one or more characteristics, the first set of operating parameters and the first set of constraints.
As per claim 5, Bryner discloses method of claim 4, further comprising:
determining, an updated set of operating parameters (refer to rationale in claim 3 in accordance to next operation and set for optimized redistribution inspection conditions in Kuglick) for the inspection device associated with the inspection of the first node, the determining based on the comparison (refer to rationale in claim 3) between the determined defect type and the constraint defect type.
As per claim 6, Bryner does not explicitly disclose ( method of claim 5), further comprising generating a second control signal based on the updated set of operating parameters, wherein the next operation of the inspection device is based on the second control signal.
Bryner discloses reconfiguration command based evaluating data with a refined inspection process to update travel path of the inspection device (Fig. 161; adjust inspection operation, reconfigure active obstacle avoidance – Figs. 164, 210; adjust inspection traversal – Fig. 211), the re-arrangement also in form of updating sensor setting, adjusting corresponding parameters for improving calibration associated with the inspection traversal commands (para 1075; Fig. 212); hence adjustment to a control signal directed to inspection site per effect of a centralized inpection data refining (***) is either disclosed would have been obvious.
Moreover, Kuglick discloses central restoration infrastructure analyzing potential issues in relevance to inspected node information for effect of providing repair packages (Fig. 2), including generating optimum delivery conditions for a redistribution of inspection conditions and transferring the optimum inspection conditions to the inspection nodes (step 330, 334 – Fig. 3; optimum delivery conditions – Fig. 4); hence a second control signal being transferred to a inspection device is recognized.
Thus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement central analysis of data associated with a first control signal instructing a first inspection data to be returned for analysis so that centralized reevaluation of inspection data would employ a refining mehanism - as per (***) from above - that determines re-arrangement to the inspection path or measurement operations, or updated set of operating parameters or inspection traversal path, and provides a second signal effecting an updated inspection operation signal wherein the next operation of the inspection device – as per Kuglick  -  is based on the second control signal; because
Continual update and adjustment of control signals (i.e. retransmission of corrective control operations based thereon to inspection sites) made on basis of returned dynamic (measurement/sensor) data from the inspection site/device into centralized inspection data refinement platform as set forth above, in terms of the platform issuing of successive control signals directed at a inspection site or device, would narrow down and reduce payload required for  effective inspection space coverage, optimize operational scope of each inspection operation and improve accuracy of inspection data deemed most desirable or useful to the fault prevention, repair dispatch or equipment maintenance endeavor of Bryner inspection-based infrastructure. 
As per claims 7-8, Bryner discloses (method of claim 4), further comprising:
presenting the notification to a user (inspection base data 21122 - Fig. 209-210);
receiving an input from the user (user request 21212) in response to the presented notification (Fig. 211, 212, 213); and
generating a second control signal ( adjust an inspection operation 21214, adjust inspection traversal 21302, additional inspection operation 21214 – Figs. 210- 212) based on the received input, wherein the next operation of the inspection device (see above; adjust inspection operation, reconfigure active obstacle avoidance – Figs. 164, 210; alter the planned inspection path - para 0969) is based on the second control signal.
wherein the next operation of the inspection device includes execution of a second step of the inspection plan (refer to rationale B in claim 1) that includes a second set of operating parameters of the inspection device associated with the inspection of a second node of the one or more nodes (refer to rationale A in claim 1) and a second set of constraints (refer to obviousness in claim 3) associated with an inspection measurement (refer to determined defect type and constraint type per rationale in claim 3) at the second node by the inspection device.
As per claim 12, Bryner discloses method of claim 2, further comprising generating a data file comprising one or more of information associated with the site feature (interior surface, number of pipes, azimuthal indication, height indication, colors, shading, wall thickness - para 0294; inspection map – Fig. 9) in the first node, the first analytical model, data (depiction operations … to a file, focus data … date of the inspection, time of the inspection, sensor calibration utilized for the inspection, actual repair time, units, type of information, values depicted, thresholds or cutoffs, processed values, categorical values - para 0295; Fig. 10) characterizing the inspection of the first node and the first set of operating parameters.
As per claim 13, Bryner discloses method of claim 1, further comprising:
presenting the first step of the inspection plan to a user;
receiving user input from a user, wherein the first control signal is generated based on the user input.
( all of which being addressed in claim 7)
As per claim 14, Bryner discloses method of claim 1, wherein the first control signal (refer to claim 1) is generated based on the first set of operating parameters (refer to claim 1) in the first step of the inspection plan (refer to claim 1).
As per claim 15, Bryner discloses method of claim 1, wherein the determined one or more characteristics includes a surrounding region associated with the first node.
As per claim 16, Bryner discloses method of claim 1, wherein the first analytical model (para 0297-0299, 0550-0553; based on a model – para 0808, 0820, 0836) can be based on the first set of constraints (e.g. resolution value, condition value constraint value, range, resolution, compatibility- para 0943; requirements for the inspection robot – para 0277; threshods – para 0295).
As per claim 17, Bryner discloses a system comprising:
at least one data processor; memory coupled to the at least one data processor, the memory storing instructions to cause the at least one data processor (para 0706,0708, 0709) to perform operations comprising:
receiving data characterizing an inspection plan associated with inspection of one or more nodes in an inspection site by an inspection device, wherein a first step of the inspection plan includes a first set of operating parameters of the inspection device associated with the inspection of a first node of he one or more nodes and a first set of constraints associated with one or more inspection criteria at the first node by the inspection device;
generating a first control signal configured to instruct the inspection device to inspect the first node of the one or more nodes, wherein the first control signal is based on one or more of the first set of operating parameters and a user input; 
receiving data characterizing the inspection measurement of the first node by the inspection device; and determining, by a first analytical model, one or more characteristics of the received data characterizing the inspection measurement of the first node, wherein a next operation of the inspection device is based on correlation between the determined one or more characteristics of the received data with the first set of constraints.
( all of which being addressed in claim 1)
As per claim 18, refer to claim 2.
As per claim 19, refer to claim 3.
As per claim 20. Acomputer program product comprising a non-transitory, machine readable medium storing instructions that, when executed by at least one programmable processor that comprises at least one physical core and a plurality of logical cores ((para 0706,0708, 0709), cause the at least one programmable processor to perform operations comprising: 
receiving data characterizing an inspection plan associated with inspection of one or more nodes in an inspection site by an inspection device, wherein a first step of the inspection plan includes a first set of operating parameters of the inspection device associated with the inspection of a first node of the one or more nodes and a first set of constraints associated with one or more inspection criteria at the first node by the inspection device; 
generating a first control signal configured to instruct the inspection device to inspect the first node of the one or more nodes, wherein the first control signal is based on one or more of the first set of operating parameters and a user input;
receiving data characterizing the inspection measurement of the first node by the inspection device; and
determining, by a first analytical model, one or more characteristics of the received data characterizing the inspection measurement of the first node, wherein a next operation of the inspection device is based on correlation between the determined one or more characteristics of the received data with the first set of constraints.
( All of which being addressed in claim 1)
Claims 9-11 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Bryner et al, USPubN: 2020/0254615 (herein Bryner) in view of Thomsen et al, USPubN: 2020/0265329 (herein Thomsen), Zhang et al, CN 106251420, “Power Device Inspection System” (translation), 7-20-2018, 8 pgs (herein Zhang), and Kruglick, USPubN: 2012/0082027 (herein Kruglick); further in view of Mizuno et al, USPubN: 2003/0130806 (herein Mizuno) 
As per claims 9-10, Bryner discloses (method of claim 8), further comprising:
receiving data characterizing the inspection measurement of the second node (refer to claim 8) by the inspection device; and
determining, by one of the first analytical model (refer to claim 1) and a second analytical model (see correlation between from below), one or more characteristics of the received data characterizing the inspection measurement of the second node (see inspecton nodes per rationale A of claim 1), wherein the next operation of the inspection device is based on correlation between (refer to rationale B in claim 1) the determined one or more characteristics of the received data and the second set of constraints.
Bryner does not explicitly disclose 
wherein the first analytic model and the second analytic model are included in the inspection plan.
Bryner discloses inspection plan being subjected to modification concurrent with change of configuration for a inspection device, the change associated with succesive processing of a plan in correlation with processing a parameter or real-time evaluating a diagnostic value (para 0356; Fig. 46; in response to the induction processing paramter – para 0528, 0570) or on basis of readjusting sensor positioning or resolution value as part of the sensor operation (para 0531, 1039) or update to the plan due a newly selected inspection dimension or visualization property (para 0987, 0989; Fig. 173) or altering a planned route (para 0969); whereas inspection planning and adjustment thereto in Bryner is based on analytic model (para 0297-0299, 0550-0553; based on a model – para 0808, 0820, 0836) instantiated for the industrial design/purpose of detecting and addressing issues from evaluating returned information or correlating this information with preestablished setting from different inspection instances or inspection plan; thus, analytic model adapted for various aspects of post-inspection information refinement and correlation entails multi-domain of observable types necessitating one or more analytic model instances  (****) to be tailored with an inspection plan that, in turn, can be altered according with each analytic findings and model setting.
Zhang discloses pre-analysis of static information (into a central processor) to be passed as part of an inspection planning, and using the pre-established fault index/state (bottom, pg. 5; middle pg. 6; fault code, fault time, equipment number, type, location – middle pg. 4) and map having routing location/parameters therein (middle pg. 5) to reconfigure node-to-node inspection route based on dynamic information obtained along the actual inspection path (middle pg. 4 to middle pg. 6) in correlation to importance of a correposnding fault index/state (pg 5 to pg .6); 	
Mizuno discloses repetitive analytic models executing among judgement cycles (Fig. 5-6) of inspecting manufacturing outcome or reviewing dynamically captured image information obtained with a wafer processing (Fig. 9) data, to derive non-conformant operation and defects (Fig. 4), using network-connected inspection apparatus associated with fault classifier carried out regressively with multiple classifier instances are provided to pre-categorize target data space into respective or particular parameter cluster or type grouping, including respective classifier instance for group classified by size/width, by surface, film pattern,  by short circuity or line break shape defect type shape (para 0353-0357, 0299-0304), forming thereby a classification aggregate to perform predictive learning (Fig. 14), each classification code pertaining to a particular defect to learn (para 0353); hence provision of multiple classification instance models within a regressive inspection and defect extraction plan is recognized.
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the fault extraction associated with a inspection plan in Bryner so that data are pre-analyzed prior to a post-inspection processing, the pre-analysis to support mapping between known fault and objects targeted for inspection – as in Zhang- the pre-analyis for grouping data via one or more classification models as in Mizuno, in the sense that multiple classification algorithms – i.e. instances of analytic models - are arranged in iterative fashion – as per (****) -  within one inspection plan particularly generated for one inspection site in which a variety of parameter type or categories is to be extracted and mapped separately in support for each of the post-inspection correlation cycles as in Bryner because 
pre-processing of defect estimate – as in Zhang pre-analysis - and resolution of problem located from a target site can be ascertained with the post-inspection analysis as part of a correlation process that couple setting of each analytic model along with related particularity of inspection scope and pre-setting of parameters and constraints tailored with each inspection so to enable post-inspection analysis to finetune inspection command and modify setting of a plan as set forth above; whereas
group of parameter as derived from execution of multiple pre-analytic models based the above pre-analysis can be correlated respective to a fault or defect so that proper mapping of parameter class with a specific fault can be regressively submitted into a learning process - as in Mizuno classification – so that a confirmed correlation  of defect over a category of parameter per effect of deep learning can be used as solution to consider appropriate manufacturing settings which not only encompasses enhancement to  preventive/corrective maintenance aspect over equipement and techniques employed, but also achieves effect of improving overall industrial quality control, cost-effectiveness of repair package implementation as well as reducing inspection code in association with coverage resources destined for inspecting relevant sites being tuned or optimized for the overall benefit at the enterprise and business level.
As per claim 11, Bryner does not explicitly disclose (method of claim 1), wherein 
the first analytic model is trained prior to the determination of the correlation between the determined one or more characteristics of the received data and the second set of constraints, 
the training comprising:
receiving training data associated with the first analytical model, the training data comprising historical inputs and outputs of the first analytical model; and
training, by a training model, the first analytical model based on one or more of the received training data, received data characterizing the inspection measurement and the inspection plan.
But use of analytic model such as a classifier model code instantiated to pre-train data prior to a post-inspection correlation to evaluate significance of dynamic data and ascertain nature of a fault based thereon is shown in Mizuno iterative defects filtering, repeated analysis (Fig. 4-6,  9, 14; para 0353-0357) in terms of categorizing specific data class with a defect grouping, each classifier code included with the regressive inspection that delete insignificant defects within a reviewing paradigm on basis of one or more first analytical code, where repeating the reviewing paradigm in form of feeding previously obtained classified data into the regression paradigm entails historical inputs and outputs of the first analytical model being applied into the training.
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement pre-processing of parameters and constraints established from past configuration into a post-inspection correlation paradigm in Bryner’s system so that various stage of pre-analytic model is used, including steps where a first analytic model is trained – see classfier code instance in Mizuno regression techniques -  prior to the determination of the correlation between the determined one or more characteristics of the received data and the second set of constraints, the training based thereon comprising receiving training data associated with the first analytical model, the training data comprising historical inputs and outputs of the first analytical model -as per Mizuno feedback of classifier data; and repeat the training, by a training model, the first analytical model based on one or more of the received training data, received data characterizing the inspection measurement and the inspection plan – as set forth with Bryner’s approach; because 
repetitive application of classifier training over quantitative, qualitative data, setting or metrics characterizing the inspection measurement and fault reviewing in Bryner in light of parametric setting inside the inspection plan via repeating one or more analytical model as set forth above, would not only build up confidence in mapping a fault to a particular type of data or parameter constrained in a plan; but also afford deeper learning – as per Mizuno -  to effectuate further consolidation to the mapping thus achieved, as this extended learning would lead to a more desirable solution for electing appropriate manufacturing settings which not only encompasses enhancement to  preventive/corrective maintenance aspect over equipement and techniques employed, but also achieves effect of improving overall industrial quality control, cost-effectiveness of repair package implementation as well as reducing inspection code in association with coverage resources destined for inspecting relevant sites being tuned or optimized for the overall benefit at the enterprise and business level. 
 ( All of which being addressed in claim 1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
August 20, 2022